DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
	The Examiner notes that claim 16 does not require as part of the invention “a filter device” or any of the associated elements of “a filter device”. The claims are interpreted as requiring only a filter element with structures considered appropriate/capable of the specified functions. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
coding means in claim 1 (coding means for in claim 10) fails step (b) in that “means” is not modified by functional language.
fixing means in claim 1 fails step (b) in that “means” is not modified by functional language.
operational means in claim 1 fails step (b) in that “means” is not modified by functional language.
functional means for in claim 12 fails step (b) in that “means” is not modified by functional language.
retaining means in claim 15 fails step (b) in that “means” is not modified by functional language.
web-like connecting means in claim 16 fails step (b) in that “means” is not modified by functional language.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Regarding claim 6, 8,12, the claims should end in a period (“.”). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 line(s) 1 sets forth the limitation “consisting of at least a housing and a filter element”. The claim is indefinite, because “at least” is used in conjunction with “consisting of”. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948). However, the additional use of “at least” attempts to broaden the claim to include other unspecified elements. Thus the claim scope is unclear and indefinite.
Claim 1 line(s) 1-3 sets forth the limitation “a housing and a filter element interchangeably accommodated therein, which engages with at least two key or lock parts in correspondingly designed lock or key parts of the housing”. The claim as written is confusing because different parts of the housing and filter element are both referred to as “key or lock parts”. Applicant is advised to provide simple unique identifiers for each part, for example “a filter element key” and a “housing lock”.
Claim 1 line(s) 1-3 sets forth the limitation “a filter element […] which engages with at least two key or lock parts in correspondingly designed lock or key parts of the housing”. The claim as written is confusing as to the required structure. Is the Applicant claiming two key parts of the filter in correspondingly designed housing lock and therefore requiring two lock parts as well or does the housing only require a single lock part?
Claim 1 line(s) 4 sets forth the limitation “the key or lock parts”. There is insufficient antecedent basis for the limitation “the key or lock parts” in the claim, because it is unclear to which key or lock parts (housing or filter) are referred.
Claim 1 line(s) 1-5 sets forth the limitation “a filter element […] which engages with at least two key or lock parts […] the key or lock parts are used in pairs assigned to each other in engagement with each other”. The claim as written is confusing as to the required structure. Is the Applicant claiming at least two key parts of the filter, which are required to be in pairs (as in either 2 or 4 keys, but not 3)? Or is Applicant claiming a filter key and a housing lock assigned to each other defining “a lock and key pair”?
Claim 1 line(s) 6 sets forth the limitation “coding means”. It is unclear what this means and thus the claim scope is not clear. Applicant provides a description in the specification on P3/L15-20, but the text is not in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 line(s) 7 sets forth the limitation “fixing means”. It is unclear what this means and thus the claim scope is not clear. Applicant provides a description in the specification on P3/L21-23, but the text is not in the claims.
Claim 1 line(s) 8 sets forth the limitation “operational means”. It is unclear what this means and thus the claim scope is not clear.
Claim 1 line(s) 9 sets forth the limitation “protection against unlicensed copies”. It is unclear what this means and thus the claim scope is not clear. It is unclear what “unlicensed copies” are. Applicant provides a description in the specification on P4/L1-6, but the text is not in the claims.
Claim 2 line(s) 3 sets forth the limitation “preferably”. the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 3 line(s) 2 sets forth the limitation “the annulus”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 line(s) 3-4 sets forth the limitation “the equipment”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 line(s) 4 sets forth the limitation “the holder”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 line(s) 5-7 sets forth the limitation “and/or that in addition or alternatively, as a further key and/or lock part, the outer contour of the annulus and the holder of the housing, at least partially, follow a coordinated traverse line”. This does not make sense. It is unclear what is being claimed.
Claim 4 line(s) 2 sets forth the limitation “the annulus”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 line(s) 2 sets forth the limitation “the end caps”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 line(s) 3 sets forth the limitation “a web-like connecting device”. This term is indefinite, because it is unclear what structure is included in a “web-like” device.
Claim 4 line(s) 4 sets forth the limitation “the element material”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 line(s) 4 sets forth the limitation “the holder (37)”. Reference sign #37 is “planar annular part”. Reference sign #55 is “holder”. Please verify the desired claim scope.
Claim 4 line(s) 4 sets forth the limitation “the end cap”.
Claim 5 line(s) 2 sets forth the limitation “the annulus”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 line(s) 2 sets forth the limitation “can be”. It is unclear whether the limitation is required or optional.
Claim 5 line(s) 3 sets forth the limitation “the web-like connecting device”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 line(s) 4 sets forth the limitation “a web-like connecting device”. This term is indefinite, because it is unclear what structure is included in a “web-like” device.
Regarding claim 5, it is unclear what is being claimed. How can the annulus be secured against the same or another annulus having different shaped keys? The drawings show a single filter in a single housing.
Claim 6 line(s) 2 sets forth the limitation “the holder”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 line(s) 2 sets forth the limitation “the annulus”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 line(s) 3-4 sets forth the limitation “the respective projecting or recessed key or lock parts”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 line(s) 3-4 sets forth the limitation “the outer peripheral side […] is implemented as a traverse line”. This limitation does not make sense. It is unclear what is being claimed.
Claim 8 line(s) 2 sets forth the limitation “the annulus”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 line(s) 3 sets forth the limitation “its free end faces”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 line(s) 3 sets forth the limitation “the environment”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 line(s) 5 sets forth the limitation “the system”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 line(s) 3-4 sets forth the limitation “having a cover part […] using parts of the housing itself,”. This limitation does not make sense. It is unclear what is being claimed.
Claim 8 line(s) 5 sets forth the limitation “at least in this part of the system,”. This limitation does not make sense. It is unclear what is being claimed.
Claim 9 line(s) 2 sets forth the limitation “the annulus”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 line(s) 3 sets forth the limitation “key parts”. It is unclear whether “key parts” of claim 9 line(s) 3 is the same or different than “key parts” of claim 1.
Claim 9 line(s) 3 sets forth the limitation “can be”. It is unclear whether the limitation is required or optional.
Claim 9 line(s) 4 sets forth the limitation “the holder”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 line(s) 5 sets forth the limitation “the holder”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, it is unclear what structure is being claimed. The claim is replete with methods and/or intended use (“certain key and/or lock parts are used as coding means for”) and optional language (“may be”, “can be”).
Claim 12 line(s) 2 sets forth the limitation “functional means”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 line(s) 4 sets forth the limitation “its end cap”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 line(s) 3 sets forth the limitation “preferably”. the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 12 line(s) 2 sets forth the limitation “functional means”. It is unclear what this means and thus the claim scope is not clear. Applicant provides a description in the specification on P3/L24-29, but the text is not in the claims. The claim as a whole does not make sense.
Claim 14 line(s) 2 sets forth the limitation “at least two different means”. It is unclear what constitutes “means”. Applicant is suggested to clarify the claim to refer back to the “means” listed in claim 1.
Regarding claim 14, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 line(s) 3 sets forth the limitation “functional means” and “fixing means”. It is unclear what these limitations mean and thus the claim scope is not clear.
Claim 15 line(s) 2 sets forth the limitation “a means of the filter element”. It is unclear what this limitations mean and thus the claim scope is not clear. The claim as a whole does not make sense.
Claim 15 line(s) 3 sets forth the limitation “retaining means”. It is unclear what this limitations mean and thus the claim scope is not clear.
Regarding claim 15, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 16 line(s) 4 sets forth the limitation “a web-like connecting means”. This term is indefinite, because it is unclear what structure is included in a “web-like” device.
Claim 16 line(s) 7 sets forth the limitation “coding means”. It is unclear what this means and thus the claim scope is not clear. Applicant provides a description in the specification on P3/L15-20, but the text is not in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 16 line(s) 8 sets forth the limitation “fixing means”. It is unclear what this means and thus the claim scope is not clear. Applicant provides a description in the specification on P3/L21-23, but the text is not in the claims.
Claim 16 line(s) 9 sets forth the limitation “operational means”. It is unclear what this means and thus the claim scope is not clear.
Claim 16 line(s) 10 sets forth the limitation “protection against unlicensed copies”. It is unclear what this means and thus the claim scope is not clear. It is unclear 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-7,9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ARAKERI (US 20160023142).
Regarding claims 1,11,13-15, ARAKERI teaches a filter cartridge end plate for use in removing a filter cartridge from a shell (title, Figs.) including a filter device (Fig. 2 #200), consisting of:
a housing (Fig. 2 #210) and
a filter element (Fig. 2 #205) interchangeably accommodated therein (abstract), which engages with two key (Figs. 3-5 #285; par. [0026]) parts in correspondingly designed lock (Figs. 2-4 #300) parts of the housing,
wherein the key or lock parts are used in pairs assigned to each other in engagement with each other (par. [0026]) as:
e.g. axially fixing means or protection against unlicensed copies by having the projecting key and recess lock parts (par. [0026]).
Regarding claim 2, ARAKERI teaches the respective key parts of the filter element are arranged on an annulus (Fig. 3 #245), which adjoins an end cap (Fig. 3 
Regarding claim 3, ARAKERI teaches the key parts of the annulus consist of projecting parts (tabs, Fig. 3 #295), which engage with recessed parts (Fig. 3 #300) of the holder of the housing holding the installed filter element.
Regarding claims 5,9, the claim sets forth optional limitations and therefore the limitations of the claim are met.
Regarding claim 6, ARAKERI teaches the holder of the housing, which is adapted to the shape of the annulus is interchangeably attached to the housing (see screw connection at Fig. 2 #215).
Regarding claim 7, ARAKERI teaches the annulus of the filter element forms a closed outer ring, the outer peripheral side of which has the projecting key parts (Fig. 3).
Regarding claims 10,12, the claim sets forth an intended use of the key parts and further sets forth optional limitations and therefore the limitations of the claim are met.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4,8,16 are rejected under 35 U.S.C. 103 as being unpatentable over ARAKERI (US 20160023142) in view of KLEIN (DE 102015003604).
Regarding claims 4,16, ARAKERI teaches the system of claim 1 (see above which is incorporated by reference) and that the annulus is connected to one of the end caps (Fig. 3). ARAKERI does not teach a web-like connecting device. However, KLEIN teaches (see US equivalent US 20180050285 for translation) a filter apparatus consisting of a housing (Fig. 1 #3,7) and a filter element (Fig. 1 #13) interchangeably accommodated therein (par. [0002]), which engages with a key part (Fig. 2 #73). KLEIN 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the endcap of ARAKERI with web connecting structures of KLEIN in order to strengthen the end cap. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A) and (G).
Regarding claim 8, ARAKERI teaches seals (lower gasket, Fig. 2 #265 and upper gasket (see shaded area at #215) and a cover part (filter head, Fig. 2 #220), but does not teach a seal on the annulus. KLEIN teaches see US equivalent US 20180050285 for translation) a filter apparatus consisting of a housing (Fig. 1 #3,7) and a filter element (Fig. 1 #13) interchangeably accommodated therein (par. [0002]), which engages with a key part (Fig. 2 #73). KLEIN further teaches an annulus (Fig. 2 #45) having a seal (Fig. 2 #79; par. [0010]) engaging with a cover (Fig. 1 #71), thus sealing both the upper portion of the housing and the filter (par. [0010-0011]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the endcap of ARAKERI with the seal of KLEIN in order to improve the filter seal in its housing. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/Examiner, Art Unit 1777                                                                                                                                                                                                        
LIAM A. ROYCE
Primary Examiner
Art Unit 1777